COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  REGGIE JACKSON,                                 §
                                                                   No.08-19-00260-CV
                    Appellant,                    §
                                                                     Appeal from the
  v.                                              §
                                                            County Court at Law Number Two
  KYANNE KATRINA CAVE,                            §
                                                                 of Travis County, Texas
                    Appellee.                     §
                                                                (TC#C-1-CV-19-004699)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal for want of jurisdiction.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF JANUARY, 2021.


                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.